DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims status
In the amendment filed on January 25, 2021, claim 15 has been cancelled, and claims 1, 5, 6, 9, 16, 18, 24 and 31 have been amended.  Therefore, claims 1-14 and 16-32 are currently pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-14, 16-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wiemeersch et al. (Van Wiemeersch: US 2015/0363988) in view of Ghabra et al. (Ghabra: US 2016/0332598) further in view of Larson et al. (Larson: US 9670694 B2) and Ahlgren (US 2007/0254626).
Regarding claim 1, Van Wiemeersch discloses a module unit (16) for adapting a mobile, portable communication device (14) to a security system of a vehicle (12), having
 an interface (16) for data exchange with a communication device (Fig. 4C, 38, 40, 42), and at least one communication unit for the communication with the security system (Fig. 4C, 46, 47, 48). 
Van Wiemeersch does not explicitly disclose wherein the module unit is configured in such a way that a communication can be performed by a wideband communication method.  
Van Wiemeersch teaches the communication with the security system of the vehicle is UHF, LF, RKE or PEPS etc. (para 22).
However, in the same field of endeavor, Ghabra teaches the communication (Fig. 1)  between the remote control unit such as key fob (12) and the base station/vehicle (14) (para 22 and para 45) are wideband communication (Fig. 1, 42a and 18) in addition to the UHF (40) and LF (38) communications;
wherein a distance determination is initiated upon reception of a wakeup signal (para 26; fob 12 and base station 14 engage in a series of (i) wakeup, (ii) authorization/authentication ("authorization"), and (iii) time of flight ("ToF") communications. The authorization communications take place following the wakeup communications. and para [0028] The authorization communications between fob 12 and base station 14 take place once the fob is woken up), 
whereby a distance information about a distance between the module unit and the vehicle is determined (para [0029] The ToF communications between fob 12 and base station 14 are for confirming that the fob is within the vicinity of the vehicle … the time for the signal to travel between fob 12 and base station 14 is a function of the distance between the fob and the base station.), wherein the distance determination is performed at least partially by an electronics unit of the module unit (para 53, second microcontroller 56 which handles the ToF communications on behalf of the fob and para 62, the fobs will determine on their own if they should start UWB after the initial LF wakeup. This is based on the LF signal level measurements showing it being close to the LF wake up antenna and farther from the other two continuous wave (CW) signal antennas).
Therefore, it would have been obvious to one of ordinary skill at the time of first filing of the claimed invention to provide UWB communication in order to prevent the target function to be controlled when the controller is not within range of the target (Ghabra, para 005).
The combination of Van Wiemeersch and Ghabra does not explicitly disclose wherein the module unit is without an internal energy store. 
However, the preceding limitation is known in the art of communication devices. Larson teaches NFC communication device having a transceiver without an internal energy store (Col. 4 lines 1-5 and Col. 7 lines 50-60, a passive device that receives its operating power from an NFC access device brought into the NFC operating range of the lockbox. In this way, the battery can be eliminated from the lockbox and Col. 8 lines 34-44: Alternatively, the NFC transceiver may obtain power from the loop antenna 202).

The combination of Van Wiemeersch and Ghabra does not explicitly disclose wherein the wake-up signal is transmitted by wideband communication implemented according to the wideband communication method. 
However, the preceding limitation is known in the art of communication devices. Ahlgren teaches a mobile device (110-A) receiving activation/wakeup signal from another mobile communication device for location determination (para 47 and para 49) and such activation/wakeup signal is transmitted using NFC or other communications protocols (para 67) such as ultra wideband protocol (para 45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit the wakeup signal by wideband communication implemented according to the wideband communication method as taught by Ahlgren as a known alternative to NFC activation signal in the base process of communication with the predictable result of establishing communication between communication devices.

 Regarding claim 2, the combination of Van Wiemeersch, Ghabra, Larson and Ahlgren discloses the module unit according to claim 1, wherein the communication unit for communication by the wideband communication method is configured as an ultra-wideband communication unit (Ghabra: Fig. 1, 42a and 18, UWB), wherein the ultra-wideband communication unit is configured as a first communication unit, and at least one second Van Wiemeersch: para 22, multiple transceivers to communicate with the vehicle, UHF, LF, RKE, PEPS and see also, Ghabra, Fig. 1, UHF 40, LF 38), which is configured at least as a LF or HF communication unit. 

Regarding claim 3, the combination of Van Wiemeersch, Ghabra, Larson and Ahlgren discloses the module unit according to claim 2, wherein the wake-up signal of the vehicle further comprises at least an ultra-wideband or LF or HF wake-up signal, from at least the first or second communication unit, is receivable by at least an ultra-wideband or LF or HF antenna (Ghabra, para 39, Upon the user action being detected, LF transmitter 26 of controller 22 transmits a LF wakeup signal. And see Fig. 1, 16 and 30a-c, LF antennas are able to receive any LF signals). 

Regarding claim 4, the combination of Van Wiemeersch, Ghabra, Larson and Ahlgren discloses the module unit according to claim 1, wherein the module unit comprises an electronics unit for the evaluation of received radio signals, which is connected to at least a change unit or the interface or the communication unit in such a way that a transition from a resting state to an operating state is be performed by the change unit (Ghabra, para 39, Fob 12 wakes up in response to LF receiver 16 of the fob receiving the LF wakeup signal. In turn, UHF transmitter 20 of fob 12 transmits an UHF acknowledgement signal along UHF communications link 40 for receipt by controller 22 and para 47, fob 12 includes a first microcontroller 54 and a second microcontroller 56. First microcontroller 54 handles the wakeup and authorization communication processes of fob 12. First microcontroller 54 controls the receiving and transmitting operations of LF receiver 16 and UHF transmitter 20, respectively, in handling the associated wakeup and authorization communications.). 

Regarding claim 5, the combination of Van Wiemeersch, Ghabra, Larson and Ahlgren discloses the module unit according to claim 1, wherein the module unit is supplied with energy by the communication device (Larson: Fig. 1, access device, cellular phone 120 and Col. 4 lines 1-5 and Col. 8 lines 34-44: Alternatively, the NFC transceiver may obtain power from the loop antenna 202 … The access device generally also includes an antenna, such as antenna 220. For example, the antenna 220 can be a loop antenna located in the cell phone 120. The antenna 220 is desirably tuned to the same frequency as antenna 202 for high-quality communication there between. The cell phone 120 can also include a transceiver (not shown) that communicates with transceiver 204 via their respective antennas using known protocols). 

Regarding claim 6, the combination of Van Wiemeersch, Ghabra, Larson and Ahlgren discloses the module unit according to claim 1, wherein the module unit is configured in such a way that upon receipt of the wake-up signal, a data exchange of at least the interface with the communication device is initiated or the first communication device is activated (Ghabra, para 39, Fob 12 wakes up in response to LF receiver 16 of the fob receiving the LF wakeup signal. In turn, UHF transmitter 20 of fob 12 transmits an UHF acknowledgement signal along UHF communications link 40 for receipt by controller 22 and see also, Fig. 4). 

Regarding claim 7, the combination of Van Wiemeersch, Ghabra, Larson and Ahlgren discloses the module unit according to claim 1, wherein the interface comprises a first transceiver unit (Van Wiemeersch: Para 30, the phone 14 GUI 28 to deliver/send commands to fob circuitry 20 via Bluetooth.RTM. LE 38, Bluetooth.RTM. 40, or NFC 42 ), wherein the first transceiver unit is at least a Bluetooth, NFC, Infrared, GSM, LTE, UMTS, mobile radio, HF, UHF, LF, WLAN or USB interface. 

Regarding claim 8, the combination of Van Wiemeersch, Ghabra, Larson and Ahlgren discloses the module unit according to claim 1, wherein the module unit is formed as a backpack for the communication device (Van Wiemeersch, Fig. 1-2, sleeve 16), at least as a battery case lid or memory card or SD card or mobile cover (Van Wiemeersch, Fig. 1-2, sleeve 16) or attachment or plug or accumulator.
 
Regarding claim 9, the combination of Van Wiemeersch, Ghabra, Larson and Ahlgren discloses a module system with a mobile, portable communication device (Van Wiemeersch: phone 14 and para 20, handheld computer, PDA, tablet) and a module unit as set forth in claim 1 above. 

Regarding claim 10, the combination of Van Wiemeersch, Ghabra, Larson and Ahlgren discloses the module system according to claim 9, wherein an evaluation unit of the communication device is provided, so that the wake-up signal, received at least through a radio connection or through the communication by the wideband communication method, is evaluated by the evaluation unit (Ghabra: para 47, First microcontroller 54 handles the wakeup and authorization communication processes of fob 12.). 

Regarding claim 11, the combination of Van Wiemeersch, Ghabra, Larson and Ahlgren discloses the module system according to claim 9, wherein a change unit is provided, wherein in a transition from a resting state to an operating state by the change unit, an authentication process of the mobile portable communication device with the security system is triggered (Ghabra, para 39, Fob 12 wakes up in response to LF receiver 16 of the fob receiving the LF wakeup signal. In turn, UHF transmitter 20 of fob 12 transmits an UHF acknowledgement signal along UHF communications link 40 for receipt by controller 22 and para 47, fob 12 includes a first microcontroller 54 and a second microcontroller 56. First microcontroller 54 handles the wakeup and authorization communication processes of fob 12. First microcontroller 54 controls the receiving and transmitting operations of LF receiver 16 and UHF transmitter 20, respectively, in handling the associated wakeup and authorization communications), wherein the authentication process takes places at least partially via the wideband communication method, via an ultra-wideband communication (Fig. 7A-7B and para 59, UVB ToF communication and para 62, TOF range passing relay attack). 

Regarding claim 12, the combination of Van Wiemeersch, Ghabra, Larson and Ahlgren discloses the module system according to claim 9, wherein the communication of the communication unit with the security system is effected at least with ultra-wideband, GSM, LTE, UMTS, mobile radio, NFC, HF, UHF, LF, WLAN or Bluetooth signals (Ghabra, para 39, Fob 12 wakes up in response to LF receiver 16 of the fob receiving the LF wakeup signal. In turn, UHF transmitter 20 of fob 12 transmits an UHF acknowledgement signal along UHF communications link 40 for receipt by controller 22), and a third transceiver unit of the communication device is provided (Ghabra: Fig. 1, UHF Tx 20 in addition to 16 and 18). 

Regarding claim 13, the combination of Van Wiemeersch, Ghabra, Larson and Ahlgren discloses the module system according to claim 9, wherein the communication device is at least a smartphone, laptop or a mobile phone (Van Wiemeersch: para 20, the use of a phone 14 as a communication device, or interface with the individual, the communication device may be a handheld computer, personal digital assistant, multimedia device, tablet or combination of these data devices). 

Regarding claim 14, the combination of Van Wiemeersch, Ghabra, Larson and Ahlgren discloses the module system according to claim 9, wherein a communication between the security system of the vehicle and the communication device via the wideband communication method is performed by the module unit (Van Wiemeersch: para 29, communication between the phone's 14 microprocessor/app functions and the vehicle 12 may be accomplished directly via WiFi.RTM. 30, Bluetooth.RTM. low energy 32, Bluetooth 34, or NFC 36 or other transceiver or transponder functionality and Ghabra, Fig. 1, 42a and Fig. 6). 

 Claim 16 is rejected for the same reason in claim 1 above.

Regarding claim 17, the combination of Van Wiemeersch, Ghabra, Larson and Ahlgren discloses the method according to claim 16, wherein the wideband communication method is an ultra-wideband communication method for nearfield communication (Ghabra, para 52, Microcontroller 74 controls the ToF operation of UWB transceiver 32a in handling the associated ToF communications. …. Microcontroller 74 of first satellite unit 24a communicates with microcontroller 44 of controller 22 to advise whether the ToF communications are positive or negative (i.e., to advise whether fob 12 is within or not within the vicinity of the vehicle). ), wherein the bandwidth of the frequency ranges used for communication at least 500 MHz or at least 1000 MHz (Ghabra, para 34, the UWB operating frequency range is between 3 to 10 GHz including a 3.5 to 6.5 GHz operating range). 

Regarding claim 18, the combination of Van Wiemeersch, Ghabra, Larson and Ahlgren discloses the method according to one claim 16, wherein a wake-up signal is received by a first or second communication unit, and at least the communication device or the module unit triggers an authentication process upon receipt of the wake-up signal (Ghabra: Fig. 4 and para 54-55, UHF transmitter 20 of fob 12 transmits an UHF acknowledgement signal pulse 86 after the fob wakes up upon receiving the LF wakeup signal. … Base station 14 then initiates the authorization communications by LF transmitter 26 of controller 22 transmitting a LF encrypted challenge signal pulse 90.). 

Regarding claim 19, the combination of Van Wiemeersch, Ghabra, Larson and Ahlgren discloses the method according to claim 16, wherein the communication is performed at least partially in an encrypted manner, wherein an authentication information in at least an authentication process or a distance information to the vehicle is transmitted in an encrypted manner (Ghabra: Fig. 4, 90 and para 40, The authorization communications commence with LF transmitter 26 of controller 22 transmitting a LF encrypted challenge signal along LF communications link 38 for receipt by fob 12. Fob 12 generates a response for responding to the challenge signal upon LF receiver 16 of the fob receiving the LF challenge signal. And see also para 62, the LF encrypted challenge will have some bits in the middle of the function code that indicates which is to run UWB). 

Regarding claim 20, the combination of Van Wiemeersch, Ghabra, Larson and Ahlgren discloses the method according to claim 16, wherein a distance determination is initiated upon reception of at least an ultra-wideband or HF or LF signal (Ghabra: para 0008, the ToF ranging signals may be communicated between the controller and the base station using ultra-wide-band (UWB) communications and see also para 10 and (para [0029] The ToF communications between fob 12 and base station 14 are for confirming that the fob is within the vicinity of the vehicle … the time for the signal to travel between fob 12 and base station 14 is a function of the distance between the fob and the base station.), 
whereby a distance information about a distance between the module unit and the vehicle is determined, wherein the distance determination is performed at least partially by an electronics unit at least of the module unit or by an evaluation unit of the communication device (Ghabra: para 53, second microcontroller 56 which handles the ToF communications on behalf of the fob and para 62, the fobs will determine on their own if they should start UWB after the initial LF wakeup. This is based on the LF signal level measurements showing it being close to the LF wake up antenna and farther from the other two continuous wave (CW) signal antennas). 

Regarding claim 21, the combination of Van Wiemeersch, Ghabra, Larson and Ahlgren discloses the method according to claim 16, wherein depending on a determined distance Ghabra: para 29, The ToF communications between fob 12 and base station 14 are for confirming that the fob is within the vicinity of the vehicle. The ToF communications are used to prevent a relay attack …. The enablement of the vehicle function is prevented because the authorization communications authorizing the enablement of the vehicle function are the subject of a relay attack
para 30),  wherein the authentication process includes a data exchange at least via LF or HF or UWB communication (Ghabra: para 61, run UWB for the LF encrypted challenge and see also Fig. 7B). 

Regarding claim 22, the combination of Van Wiemeersch, Ghabra, Larson and Ahlgren discloses the method according to claim 16, wherein a time-of-flight analysis is performed by a first communication unit of the module unit for at least the distance determination or the determination of a distance information (Ghabra: Para 29, The ToF communications between fob 12 and base station 14 are for confirming that the fob is within the vicinity of the vehicle. And para 62, the fobs will determine/analyze on their own if they should start UWB after the initial LF wakeup. This is based on the LF signal level measurements showing it being close to the LF wake up antenna. Since such determination/analysis is for running UWB ToF ranges, it is ToF analysis and it is for determining distance information). 

Regarding claim 23, the combination of Van Wiemeersch, Ghabra, Larson and Ahlgren discloses the method according to claim 16, wherein a distance information is transmitted from the communication unit of the module unit to a communication module of the security system in Ghabra: para 42, UWB ranging data signal from fob 12 to the controller 22 of vehicle security system. Since UWB ranging data signal is used for distance determination, it is a distance information. And para 62, the LF encrypted challenge will have some bits in the middle of the function code that indicates which is to run UWB. And Van Wiemeersch: Fig. 4C, the communication to the vehicle has same security as RKE protocol & PEPS Protocol and).

Regarding claim 24, the combination of Van Wiemeersch, Ghabra, Larson and Ahlgren discloses the method according to claim 16, further comprising adapting a mobile, portable communication device to the security system of the vehicle using the module unit (Van Wiemeersch: Fig. 1, 14, 16 and 12).

Regarding claim 25, the combination of Van Wiemeersch, Ghabra, Larson and Ahlgren discloses the module unit according to claim 1, wherein the wake-up signal is received via a further communication method different from the wideband communication method (Ghabra: para 54, the fob wakes up upon receiving the LF wakeup signal and para 58, Fob 12 wakes up upon its UHF receiver 104 receiving an UHF polling signal.).

Regarding claim 26, the combination of Van Wiemeersch, Ghabra, Larson and Ahlgren discloses the module unit according to claim 1, wherein the wake-up signal is received via a further communication method, which differs from the broadband communication method, so that the range of the wake-up signal is limited to enable the distance determination (Ghabra: para 59, Any fob programmed to base station 14 is to be able to respond to the wakeup and start the UWB ToF communications. Therefore, the range of the wakeup signal enables the fob to start TOF communications).

Regarding claim 27, the combination of Van Wiemeersch, Ghabra, Larson and Ahlgren discloses the module unit according to claim 1, wherein the security system is designed to transmit and receive security relevant data for authentication and distance determination via the wideband communication method (Ghabra; para 63, the authorization and ToF communications could both use UWB).

Regarding claim 28, the combination of Van Wiemeersch, Ghabra, Larson and Ahlgren discloses the module unit according to claim 1, wherein the module unit comprises an electronics unit for the evaluation of a received wake-up signal, 
wherein the electronics unit is connected to a change unit in such a way that a transition from a resting state to an operating state is performed by the change unit upon reception of the wake-up signal (Ghabra: Fig. 2, 54 and para 47, microcontroller 54 handles the wakeup and authorization communication processes of fob 12. And para 39, Fob 12 wakes up in response to LF receiver 16 of the fob receiving the LF wakeup signal. and ), and 
the module unit is configured in such a way that during or after a transition of the module unit from the resting state to the operating state the communication unit is activated for ultra-wideband communication (Ghabra: para 28, [0028] The authorization communications between fob 12 and base station 14 take place once the fob is woken up. And para 39, Fob 12 wakes up in response to LF receiver 16 of the fob receiving the LF wakeup signal. In turn, UHF transmitter 20 of fob 12 transmits an UHF acknowledgement signal along UHF communications link 40 for receipt by controller 22).

Regarding claim 29, the combination of Van Wiemeersch, Ghabra, Larson and Ahlgren discloses the module unit according to claim 1, wherein through the data exchange of the interface, data with information about a state of the module unit is transmitted to the communication device, and the data are generated by the electronic unit, whereby first data are generated in an idle state and/or second data are generated in an awake state (Ghabra: para 39, Fob 12 wakes up in response to LF receiver 16 of the fob receiving the LF wakeup signal. In turn, UHF transmitter 20 of fob 12 transmits an UHF acknowledgement signal along UHF communications link 40 for receipt by controller 22 and Fig. 4, ACK 86 is generated in the awake state).

Regarding claim 30, the combination of Van Wiemeersch, Ghabra, Larson and Ahlgren discloses the module unit according to claim 1, wherein a change unit is provided, wherein in a transition from a resting state to an operating state by the change unit an authentication process of the mobile portable communication device with the security system is triggered (Ghabra: Fig. 2, 54 and para 47, microcontroller 54 handles the wakeup and authorization communication processes of fob 12 and para 28, [0028] The authorization communications between fob 12 and base station 14 take place once the fob is woken up.), 
Ghabra; para 63, the authorization and ToF communications could both use UWB.), 
wherein a lower energy consumption is provided in the resting state than in the operating state (Ghabra: para 49, Secondary battery 64 provides this high battery current to UWB transceiver 18 when UWB transceiver 18 is communicating UWB signals. UWB transceiver 18 requires such high battery current for its operation to receive/transmit UWB signals during the ToF communications process. Claim 10, a primary battery of the portable controller in communicating authorization signals from the portable controller to the base station; and using a secondary battery of the portable controller, rechargeable with energy from the primary battery, in communicating ToF ranging signals from the portable controller to the base station.
And see Fig. 5, communications 86, 92 and 94 after wakeup. Since the battery consumption occurs during communications after wake up, the operating state consumes more energy).

Regarding claim 32, the combination of Van Wiemeersch, Ghabra, Larson and Ahlgren discloses the module unit according to claim 1, wherein depending on a determined distance between the module unit and the vehicle, an authentication process is initiated only if the determined distance is less than a maximum distance between the module unit and the vehicle (Ghabra: para 62, the fobs will determine on their own if they should start UWB after the initial LF wakeup. This is based on the LF signal level measurements showing it being close to the LF wake up antenna ), wherein the authentication process comprises an exchange of data via a UWB communication ( Ghabra: para 63, the authorization and ToF communications could both use UWB. And  para 62, the LF encrypted challenge will have some bits in the middle of the function code that indicates which is to run UWB. The fobs can detect this and stop any UWB if it is not them and see also para 42).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Van Wiemeersch, Ghabra, Larson and Ahlgren further in view of First et al. (First: US 2005/0138377).
Regarding claim 31, the combination of Van Wiemeersch, Ghabra, Larson and Ahlgren discloses the module unit according to claim 1, but does not explicitly disclose wherein during a first transition from an resting state to an operating state, the interface transmits a signal to wake up the communication device and to trigger an authentication process, and during a second transition from the operating state to the resting state, the interface transmits a signal to change to a power saving mode and/or to terminate the authentication process.
However, the preceding limitations are known in the art of wireless communication devices. First teaches a wireless device (110) that uses Bluetooth communication (para 13) similar to the communication between the sleeve and phone of Van Wiemeersch (Fig. 4C, 40).
 	wherein during a first transition from an resting state to an operating state, the interface transmits a signal to wake up a device (Fig. 2 and para 32, transitioning client device 110 from a sleep state to an awake state of operation (block 210). After transitioning to an awake state, it may be determined whether the power state transition was due to a network wake-up command from another network device or user input) and to trigger an authentication process (para 34, the user credentials of the user of client device 110 may be used to authenticate client device 110 to network 100. And para 33, machine credentials of client device 110 may be used to authenticate client device 110 to network 100), and during a second transition from the operating state to the resting state, the interface transmits a signal to change to a power saving mode and/or to para 35, client device 110 may transition to the sleep state from the awake state by, e.g., a user command or due to system inactivity (block 260).  And para 22, Client device 110 may consume relatively more power when in the awake state compared to when its in the sleep, hibernate, suspend, or standby state  ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of First in order to provide a secure communication in a communication system (First: para 003).

Response to Arguments
Applicant's arguments filed on January 25, 2021 have been fully considered but they are not persuasive. 
On page 10 of the Applicant’s Response, applicants argue that “Larson (in contrast to Wiemeersch and Ghabra) is not concerned with the application of a communication device with the access system of a vehicle or with a module unit for adapting a mobile, portable communication device to a security system of a vehicle. Larson operates a mechanical shackle based on identified NFC signal. A skilled in the art would not be motived to combine the teaching of Larson with the teaching of Wiemeersch and Ghabra to reduce the device size as Larson's field of endeavor has nothing to do with vehicle communication. As Larson's teaching fails to disclose any relation to vehicle communication and the described NFC components are provided to control a designated mechanical look, Applicant contends that the Larson's teaching is not of analogous art because it is not relevant to the problem faced by the inventor of the 
In response to applicant's argument that Larson is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Larson teaches NFC communication device (Fig. 3, 204) similar to Van Wiemeersch (Fig. 4, 44) and Larson further teaches different ways of powering such communication device (Col. 4 lines 1-5 and Col. 7 lines 50-60, a passive device that receives its operating power from an NFC access device brought into the NFC operating range of the lockbox. In this way, the battery can be eliminated from the lockbox and Col. 8 lines 34-44: Alternatively, the NFC transceiver may obtain power from the loop antenna 202). One of the ordinary skill in the art would look Larson reference in order to solve the .
Regarding the argument that the stationary device is powered by the access device, the lockbox itself is portable as shown in Fig. 1 even though it is used by attaching to a stationary object.  Therefore, Larson is solving the same problem of powering the communication device in such movable device. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either 

/Nay Tun/Primary Examiner, Art Unit 2687